In the United Statea Tum't of Iieheral Ollaima

No. lS-l 182C

(Filed: October 1, 2018)

 

UNPUBLISHED
)
VALERIE R. CHAPMAN, )
) RCFC 12(h)(3); Pro Se Plaintiff;
Plaintiff, ) No Clairn Against the United States;
) Disability Discrirnination Claim;
v. ) Transfer to a United States District
) Court.
UNITED STATES, )
)
Defendant. )
)

 

Valerie R. Chapman, Colurnbus, OH, pro se plaintiff

Kenneth S. Kessler, Trial Attorney, Comrnercial Litigation Branch, Civil Division,
United States Departrnent of Justice, Washington, DC, for defendant

OPlNION AND ORDER

 

CAMPBELL-SMITH, ludge.

The court has before it the complaint and plaintiffs application to proceed _iml_i“
forma pauperis As explained below, the complaint states a disability discrimination
claim Which is not Within this court’s jurisdiction Transfer to the United States District
Court for the Southern District of Ohio is appropriate

l. lurisdiction

“A court may and should raise the question of its jurisdiction sua Sponte at any
time it appears in doubt.” Arctic Corner, lnc. v. United Statcs, 845 F.Zd 999, 1000 (Fed.
Cir. 1988) _(citation omitted). li` there is no jurisdiction in this court over a complaint, the
suit must be dismissed pursuant to Rule 12(h)(3) of the Rules of the United States Court
of Federal Claims (RCFC).

The Tucl402
F.3d 1167, 1172 (Fed. Cir. 2005) (en banc) (citations omitted). These include money
damages claims against the federal government founded upon the Constitution, an act of
Congress, a regulation promulgated by an executive department, any express or implied
contract with the United States, or any claim for liquidated or unliquidated damages in
cases not sounding in tort. ld; (citing 28 U.S.C. § l491(a)(1)).

 

Ms. Chapman’s claim is against her former employer, the “First Coast Security”
firm, a1so identified in the complaint as “Incorp Services Inc. DBA First Coast Security
Services lnc.” ECF No. 1 at l; ECF No. 1-1 at 2. Only the United States can be sued in
this court. See, e.g., United States v. Shervvood1 312 U.S. 584, 588 (1941) (stating that
the only proper defendant in this court is the United States) (citations omitted). There is
no jurisdiction in this court for a claim against First Coast Security.

In addition, l\/ls. Chapman’s claim is founded on an allegation of discrimination
based on her disability ECF No. 1 at l. This court has no jurisdiction over disability
discrimination claims. See, e.g., Maclin v. United States, 121 Fed. Cl. 66, 67-68 (2015)
(citations omitted). Such claims are cognizable in a district court, not this court. l_d.

II. Transfer

Because Ms. Chapman’s complaint is not Within this court’s jurisdiction, the court
considers Whether transfer to another federal court is appropriate

Transfer of cases from this court to a district court is governed by 28 U.S.C.
§ 1631 (2012), Which states in relevant part that

_ [W]henever a civil action is filed in [this] court . . . and [this} court
finds that there is a Want ofjurisdiction, the court shail, if it is in the interest
of justice, transfer such action or appeal to any other such court in Which the
action or appeal could have been brought at the time it Was filed or noticed,
and the action or appeal shall proceed as if it had been filed in or noticed for
the court to Which it is transferred on the date upon Which it Was actually
filed in or noticed for the court from Which it is transferred

1511 One compelling reason for transfer is when a statute of limitations Would possibly
bar a newly filed claiin, that Would otherwise, if transferred pursuant to section 1631, be
considered to have been timely filed as of the date of its original filing in this court.
Texas Peanut Farmers v. United States, 409 F.3d 1370, 1374-75 (Fed. Cir. 2005) (citation
omitted).

 

 

Transfer is appropriate here, because timeliness concerns may bar l\/ls. Chapman’s
claim if it is dismissed here and she is obliged to refile her claim in a district court. §
ECF No. 1-1 at 2 (notice to l\/ls. Chapman that her claim, if filed in a district court, may
be subject to a 90-day statute of limitations, beginning on or about June 6, 2018). The
court finds that transfer is appropriate in this case.

For the limited purpose of determining that the court lacks jurisdiction over the

complaint, the court GRANTS plaintiffs application to proceed in forma pauperis, ECF
No. 2. It is hereby ()RDERED that the clerk’s office is directed, pursuant to 28 U.S.C.
§ 1631, to TRANSFER this suit to the United States District Coui't for the Southern

District of Ohio.
lT IS SO ORDERED.

ArRiciA E. cAMPBELL-sivi
udge